Citation Nr: 0819432	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant served in the Air Force Air National Guard 
from March 1986 to July 1997, which includes active duty for 
training (ACDUTRA) from July 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant alleges that she injured her left shoulder, 
spine, and left knee during service.  As noted above, the 
appellant served over 11 years in the Air National Guard.  A 
Form DD 214 indicates that she had ACDUTRA service from July 
1982 to November 1982.  While service treatment records and 
various service records have been associated with the claims 
folder, there is no indication of the veteran's other 
ACDUTRA or inactive duty for training (INACDUTRA) dates.  In 
response to the RO's request, the Office of the Adjutant 
General indicated in a May 2004 correspondence that it was 
not able to locate the appellant's military records and 
suggested contacting the National Archives and Records 
Administration (NARA) in St. Louis.  There is no indication 
that the RO attempted to contact NARA or verify the 
appellant's ACDUTRA and/or INACDUTRA dates.  On remand, the 
RO must request that the appropriate service office(s) 
provide all of the appellant's available military records 
and also verify the appellant's ACDUTRA and INACDUTRA dates.  

The appellant was afforded examinations in August 2004 for 
her shoulder and spine disabilities.  However, the reports 
did not address the etiology of the disabilities.  Service 
treatment record and a private medical record show that in 
February 1987, the appellant injured her left shoulder.  A 
service treatment record dated in March 1988 shows that the 
veteran complained of upper back strain in February 1988 
carrying lumber all day.  It was noted that she had 
scoliosis first diagnosed at age 33.  An assessment of 
scoliosis with recent ligamentous thoracic spine injury was 
noted.  A March 1982 examination report noted that the 
veteran had cramps in her legs after starting the new sport 
season and in August 1982 it was noted that she had tender 
calves which were thought to be strains.  Another record in 
August 1982 noted mild tenderness but otherwise a negative 
knee examination.   

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC), NARA, or any other 
appropriate service department offices, 
and request that the appellant's 
military records be obtained.  
Specifically, an attempt should be made 
to verify the appellant's exact dates of 
ACDUTRA and INACDUTRA.  

2.	If, and only if the RO determines that 
the appellant injured her left 
shoulder, spine, and/or left knee 
during a period of ACDUTRA or 
INACDUTRA, she should be afforded (a) 
new examination(s) to determine the 
nature and etiology of any current left 
shoulder, spine, and/or left knee 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner(s) prior to completion of the 
examination report(s), and the 
examination report(s) must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

For each disability found, the 
examiner(s) should provide an opinion 
as to whether there is a 50 percent 
probability or greater that it is 
related to a period of ACDUTRA or 
INACTUDRA (as determined by the RO).  
The examiner(s) should specifically 
address any in-service notations of the 
pertinet disability.  The rationale for 
all opinions expressed must also be 
provided. 

3.	Thereafter, readjudicate the 
appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



